Citation Nr: 0722026	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left knee patellofemoral arthritis.

2.  Entitlement to a disability rating in excess of 10 
percent for left knee internal derangement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  March 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.

The veteran was originally granted entitlement to service 
connection for left knee internal derangement by means of an 
August 1973 rating decision.  The current claim for an 
increased rating was received in February 2005.  By means of 
a March 2005 rating decision, the RO continued the previously 
assigned 10 percent disability rating for the veteran's 
service-connected left knee internal derangement.  In March 
2006, the RO held that the veteran's left knee disability 
warranted an additional and separate disability rating of 10 
percent for his left knee patellofemoral arthritis.

In May 2007, the veteran presented testimony before the 
undersigned Veterans' Law Judge during a video conference 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to the claims of entitlement to an initial 
disability rating in excess of 10 percent for left knee 
patellofemoral arthritis and entitlement to a disability 
rating in excess of 10 percent for left knee internal 
derangement.

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The record is absent of a 
letter notifying the veteran of the requirements of the VCAA, 
regarding the duties of the VA.  Therefore, a remand to the 
RO is required in order to correct this deficiency.  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board acknowledges that 
the veteran was provided VA examinations in February 2005 and 
April 2006.  The veteran, however, has alleged that the 
aforementioned examinations are inadequate for rating 
purposes and that his current left knee disability has 
worsened.  In February 2007, the veteran was informed that he 
would be scheduled for an additional VA examination; however, 
there is no indication that he was afforded such an 
examination.  Additionally,  the veteran continued to present 
complaints of pain and instability of the left knee during 
his May 2007 hearing.  Accordingly, the veteran should be 
afforded an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with notifying the veteran 
of the requirements of the VCAA, to 
include notifying the veteran of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate his claim and of what 
information the veteran should provide and 
what information VA will attempt to obtain 
on his behalf.  It should allow the 
appropriate opportunity for response. 

2.  The veteran should also be afforded a 
VA examination to determine the current 
severity of his service-connected left 
knee disability.  The claims folder must 
be provided to the examiner.  Any 
indicated studies should be performed.  
The examiner should undertake range of 
motion studies for the left knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
provide an opinion concerning the degree 
of severity of any instability or 
subluxation of the left knee.  The 
examiner should also determine if the knee 
locks and if so the frequency of the 
locking.  

3.  Then, the RO should readjudicate the 
issues on appeal in light of all pertinent 
evidence and legal authority.  The RO 
should specifically consider whether 
separate ratings are warranted for 
limitation of flexion of the left knee, 
limitation of extension of the left knee 
and recurrent subluxation or lateral 
instability of the left knee.  If the 
benefits sought on appeal remain denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



